Case: 21-40347     Document: 00516464815         Page: 1     Date Filed: 09/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 8, 2022
                                  No. 21-40347
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Heber Centeno,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-CR-81-10


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Heber Centeno, federal prisoner # 65426-179, appeals the denial of his
   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), which
   was based on his contention that harsh prison conditions; his obesity,
   hypertension, and depression, which put him at greater risk of hospitalization


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40347      Document: 00516464815           Page: 2    Date Filed: 09/08/2022




                                     No. 21-40347


   and death from COVID-19; and his lengthy sentence were extraordinary and
   compelling reasons warranting early release.
          We decline to reach the Government’s argument that Centeno failed
   to exhaust his administrative remedies given that the Government did not
   appeal the district court’s order finding that exhaustion was satisfied. See
   Greenlaw v. United States, 554 U.S. 237, 244-45 (2008); United States v.
   Ibarra-Luna, 628 F.3d 712, 715 & n.16 (5th Cir. 2010).
          We review the denial of a motion for compassionate release for an
   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). Contrary to Centeno’s contention, the district court did not
   misapply the relevant factors when it denied relief, given that it considered
   his age and that his current health conditions were being managed by
   Centeno and the Bureau of Prisons. See United States v. Rodriguez, 27 F.4th
   1097, 1099-1101 & n.2 (5th Cir. 2022); United States v. Thompson, 984 F.3d
   431, 433-35 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021).
          Accordingly, Centeno has failed to show that the district court abused
   its discretion in denying his motion for compassionate release. See Rodriguez,
   27 F.4th at 1100-01; Thompson, 984 F.3d at 433-35; Chambliss, 948 F.3d at
   693. The judgment of the district court is AFFIRMED.




                                           2